 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    JOHN GABOR and KAY GABOR,
                                                  NO: 2:18-CV-0312-TOR
 8                             Plaintiffs,
                                                  ORDER DENYING DEFENDANTS’
 9          v.                                    MOTION TO DISMISS AND/OR
                                                  SUBSTITUTE
10    ESTATE OF MIRIAM CARTER
      DESHLER, LORD & CARTER
11    TRUST & TRUSTEE SERVICES,
      REBECCA HARRIS, and KRISTIN
12    HUMPHREY,

13                             Defendants.

14

15        BEFORE THE COURT is Defendants Harris and Humphrey’s Motion to

16   Dismiss and/or Substitute Parties (ECF No. 122). The Motion was submitted

17   without a request for oral argument. Plaintiffs oppose the motion. ECF No. 123.

18   The Court – having reviewed the record and completed briefing – is fully

19   informed. For the reasons discussed below, the Motion (ECF No. 122) is denied.

20


     ORDER DENYING DEFENDANTS’ MOTION TO DISMISS AND/OR
     SUBSTITUTE ~ 1
 1                                STANDARD OF REVIEW

 2          Federal Rule of Civil Procedure 12(b)(6) provides that a defendant may

 3   move to dismiss the complaint for “failure to state a claim upon which relief can be

 4   granted.” “The burden of demonstrating that no claim has been stated is upon the

 5   movant.” Glanville v. McDonnell Douglas Corp., 845 F.2d 1029 (9th Cir. 1988).

 6          To survive a motion to dismiss for failure to state a claim, the plaintiff need

 7   only allege “sufficient factual matter, accepted as true, to ‘state a claim to relief

 8   that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

 9   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). While the plaintiff’s

10   “allegations of material fact are taken as true and construed in the light most

11   favorable to the plaintiff[,]”the plaintiff cannot rely on “conclusory allegations of

12   law and unwarranted inferences [] to defeat a motion to dismiss for failure to state

13   a claim.” In re Stac Elecs. Sec. Litig., 89 F.3d 1399, 1403 (9th Cir. 1996) (citation

14   and brackets omitted). That is, the plaintiff must provide “more than labels and

15   conclusions, and a formulaic recitation of the elements.” Twombly, 550 U.S. at

16   555.

17                                     BACKGROUND

18          Plaintiffs Kay and John Gabor are residents of Campbell, California. ECF

19   No. 99 at 2, ¶¶ 1-2. The Gabors first met Miriam Carter Deshler, now deceased, in

20   1989 when Deshler was teaching law classes and giving seminars to the public out


     ORDER DENYING DEFENDANTS’ MOTION TO DISMISS AND/OR
     SUBSTITUTE ~ 2
 1   of her office in San Jose, California. ECF No. 99 at 3, ¶ 11. Around this time,

 2   Deshler recommended the Gabors put their assets into trust after the Gabors

 3   became involved in a dispute with the California State Board of Equalization over

 4   the collection of taxes. ECF No. 99 at 3, ¶ 13. “Throughout the 1990s[,] Deshler

 5   helped the Gabors establish several different trusts, one for their home, one for

 6   their cars, and several others for different types of property.” ECF No. 99 at 3, ¶

 7   13.

 8         Around January of 2000, Deshler established the Blue Mountain Trust.1

 9   ECF No. 99 at 3, ¶ 15. The Gabors “relied on Deshler for all aspects of trust

10   management, including who should be a trustee.” ECF No. 99 at 3, ¶ 15.

11   According to the Gabors, Deshler told Plaintiffs the Blue Mountain Trust is an

12   “irrevocable trust” and that “the trust cannot be broken and that the money is

13   totally safe”. ECF No. 99 at 3, ¶ 15. “Deshler named three trustees: (1) Kay

14   Gabor (executive trustee); (2) John Gabor (trustee); and (3) Miriam Carter Deshler

15   (trustee).” ECF No. 99 at 3, ¶ 15. “By 2005, [Plaintiffs] had deposited their entire

16   life savings of approximately $1.3 million[] into the Blue Mountain Trust.” ECF

17   No. 99 at 3, ¶ 15.

18

19

20   1
           The terms of the trust are provided at ECF No. 83-1.


     ORDER DENYING DEFENDANTS’ MOTION TO DISMISS AND/OR
     SUBSTITUTE ~ 3
 1         “Without the Gabors’ knowledge, in 2005, Deshler began opening trusts and

 2   moving the [funds in the Blue Mountain Trust] into those trusts. The Gabors’

 3   entire life savings would eventually be moved into these trusts without the Gabors’

 4   knowledge.” ECF No. 99 at 3, ¶ 16. Specifically, among other things, Deshler

 5   used the money from the Blue Mountain Trust to make third party loans and

 6   purchase properties (which she then transferred into newly created trusts). See,

 7   e.g., ECF No. 99 at 4-6, ¶¶ 17-18, 29-31. Deshler named herself and, generally,

 8   Defendant Rebecca Harris and Kristin Humphrey, as trustees of the newly created

 9   trusts. ECF No. 99 at 3-6, ¶¶ 16-32.

10         According to the Gabors, they “first learned Deshler had been withdrawing

11   the Blue Mountain Trust funds on June 22, 2012” when Deshler and her assistant,

12   Harris, met with the Gabors at their home in Campbell, California. ECF No. 99 at

13   6-7, ¶ 34. Deshler and Harris provided “a report titled ‘Paul Revere Investments

14   June 2012’ that showed . . . pictures of a hotel and houses” and “admitted to Kay

15   and John Gabor that Deshler had taken the money from the Blue Mountain Trust

16   Account, without the permission of the Gabors as trustees, and reinvested the

17   money in properties owned by the Paul Revere Financial Trust.” ECF No. 99 at 6-

18   7, ¶ 34. Plaintiffs allege “[t]his transfer of funds was done without permission,

19   without a contract, without a trustee meeting, or minute order.” ECF No. 99 at 6-7,

20   ¶ 34. “The Gabors noted that their names were nowhere to be found within the


     ORDER DENYING DEFENDANTS’ MOTION TO DISMISS AND/OR
     SUBSTITUTE ~ 4
 1   Paul Revere Financial Trust and there was no mention of the original Blue

 2   Mountain Trust. Additionally, no addresses for the various properties owned by the

 3   Paul Revere Trust were provided.” ECF No. 99 at 7, ¶ 35. “[T]he Gabors

 4   demanded that the money be returned immediately to the Blue Mountain Trust

 5   Account” and “Deshler and Harris told the Gabors that they would get all their

 6   money back with interest in 30 years.” ECF No. 99 at 7, ¶ 36.

 7         “The following day John Gabor attended the seminar Deshler was giving,

 8   and John Gabor pulled Deshler aside and demanded that she return the money to

 9   the Blue Mountain Trust. Deshler asked for 5 years to give the money back,

10   saying ‘I can get it all back in 5 years.’” ECF No. 99 at 7, ¶ 37. “At this time, the

11   Gabors did not know whether the Paul Revere Investments were appropriate under

12   the terms of the Blue Mountain Trust or lawful, and thus did not know whether

13   Defendants had acted improperly. Plaintiffs had relied on Defendants to protect

14   their assets, and had no expertise in the rules of trust management.” ECF No. 99 at

15   7, ¶ 38.

16         The Gabors began investigating the Defendants’ actions. ECF No. 99 at 7, ¶

17   39. Mr. Gabor traveled to Spokane Washington and located and placed liens on

18   properties identified in the Paul Revere Investment booklet. ECF No. 99 at 7, ¶ 39.

19         The Gabors also tried to get more information from Deshler and Harris to
           determine whether their assets had been mishandled. John Gabor had three
20         or four meetings with Deshler and Harris in Spokane, Washington to try to
           resolve the problems with the trust. However, Defendants were not

     ORDER DENYING DEFENDANTS’ MOTION TO DISMISS AND/OR
     SUBSTITUTE ~ 5
 1         forthcoming about the status of Plaintiffs’ assets or whether Plaintiffs’ funds
           would be returned to them.
 2

 3   ECF No. 99 at 8, ¶ 40. “The Gabors’ investigation revealed that Deshler’s opened

 4   the trusts to hide the Gabors’ money.” ECF No. 99 at 8, ¶ 41. During the

 5   investigation, the Gabors spoke with the manager of the bank holding the Blue

 6   Mountain Trust funds and the manager arranged a meeting with Deshler and

 7   Harris. ECF No. 99 at 8, ¶ 42.

 8         At the meeting, the Gabors asked where all their assets from the Blue
           Mountain Trust had gone. Deshler and Harris refused to cooperate in
 9         returning any assets to the Blue Mountain Trust. Deshler and Harris also
           refused to provide any information regarding the addresses of the properties
10         that had been purchased with the funds from the Blue Mountain Trust, or
           any contact information for the individuals who were involved with the
11         stolen financial assets. During this meeting, Deshler admitted she took the
           money and spent it without the permission of the Gabors as trustees, saying
12         “You will have to put me in federal prison.”

13   ECF No. 99 at 8, ¶ 42.

14         “On August 2, 2012, Deshler wrote a letter to the Gabors regarding the

15   Gabors’ demand that Deshler return their money. The letter notes that Deshler had

16   returned $200,000 so far (which she had), but that she could only pay back $20,000

17   more at the time, or $4,000 per month as part of a purported payment plan to return

18   the money.” ECF No. 99 at 9, ¶ 45.

19         Deshler allegedly died on September 30, 2012, 100 days after informing
           plaintiffs about the theft of trust assets. Deshler was allegedly cremated two
20         (2) days after her death. The Gabors were not informed of Deshler’s alleged
           death until eighteen (18) days after it occurred. Rebecca Harris wrote the

     ORDER DENYING DEFENDANTS’ MOTION TO DISMISS AND/OR
     SUBSTITUTE ~ 6
 1         Gabors a letter, dated October 24, 2012, addressed generically to “Lord &
           Carter Client” to inform them of Deshler’s alleged death.
 2

 3   ECF No. 99 at 9, ¶ 46.

 4         The Gabors allege that, “[b]ecause Deshler and Harris provided suspect and

 5   false information to the Gabors about the properties they had purchased with the

 6   funds from the Blue Mountain Trust, the Gabors spent over 18 months, and

 7   retained a private investigator, to verify which properties had been purchased, their

 8   location, the status of the Deeds of Trust, and the names of the true titled owners

 9   of the properties.” ECF No. 99 at 9, ¶ 47. The Gabors allege

10         Defendants Lord & Carter, Harris and Humphrey continue to perpetuate this
           continuous fraud on Plaintiffs by continuing to collect and receive rental
11         income from the properties purchased with the assets from the Blue
           Mountain Trust[;] by concealing and misrepresenting where the Plaintiffs’
12         assets are located, and the identities of the trusts and properties purchased
           with those assets[; and] by refusing to return Plaintiff’s assets appropriated
13         by Defendants from the Blue Mountain Trust.

14   ECF No. 99 at 1, ¶ 50.

15         The Gabors filed this suit on March 21, 2017 in the Northern District of

16   California. ECF No. 1. The case was subsequently transferred to this District at

17   the Gabor’s request. See ECF Nos. 95 at 19-20; 101 at 4. Defendants Harris and

18   Humphrey now request the Court dismiss the Gabor’s claims against them and

19

20


     ORDER DENYING DEFENDANTS’ MOTION TO DISMISS AND/OR
     SUBSTITUTE ~ 7
 1   (presumably) the estate of Deshler2 or, in the alternative, dismiss the claims

 2   brought by Gabor’s in their individual capacity. This Motion is before the Court.

 3                                       DISCUSSION

 4         Defendants request the Court dismiss the Gabors’ Amended Complaint,

 5   arguing the Amended Complaint “is fundamentally flawed in that it asserts claims

 6   personal to the Gabors, but fails to allege facts that would entitle them to any relief

 7   as individual plaintiffs.” ECF No. 122 at 6. However, Defendants argument is

 8   “fundamentally flawed” in that the entire argument presumes what is at issue: that

 9   the money is simply trust money and Gabors only skin in the game is their role as

10   co-trustees of the Blue Mountain Trust. This ignores the big picture: the Gabors

11   relied on Deshler to keep their assets “totally safe” by placing their life savings in a

12   trust; Deshler, who exerted control of the trust, then proceeded to drain the funds

13   and funnel them into other properties held by other trusts.

14         Defendants repeatedly argue that the Gabors do not allege they are the

15   intended beneficiaries of any of the trusts, but it is clear that the Gabors believed

16   the Blue Mountain Trust was created for their benefit. It is also clear Deshler

17

18   2
           It is not clear whether the Motion is being brought on behalf of the Estate of

19   Deshler, as Defendants did not state the Motion is brought on the estate’s behalf

20   but Defendants raise arguments related to Deshler’s potential liability.

     ORDER DENYING DEFENDANTS’ MOTION TO DISMISS AND/OR
     SUBSTITUTE ~ 8
 1   believed the trust money was for the Gabors’ benefit, even if not on paper. First,

 2   Deshler promised the Gabors that the money was “totally safe.” 3 This alone

 3   suggests the Gabors and Deshler intended the money to be kept “safe” for the

 4   Gabors’ use. Second, Deshler repeatedly offered to reimburse the Gabors for the

 5   withdrawn funds after the Gabors demanded such. 4 Then, shortly before her

 6   alleged death, she told the Gabors they would have to put her in federal prison.

 7

 8   3
           Notably, Defendants boldly claim that the Gabors “do not claim that any
 9   representations made by Deshler with respect to the handling of Trust assets was

10   false or misleading or that they personally relied on any such representations to
11   their detriment[,]” ECF No. 122 at 7, yet the Gabors are out over one million
12   dollars after giving it to Deshler who told them the money was “totally safe”.

13   4
           After Deshler and Harris informed the Gabors about the Paul Revere
14   Investments trust and some of the related dealings, the Gabors demanded the return
15   of the money. Instead of refuse the demand on the basis that the funds are trust

16   money, Deshler told the Gabors (1) they would receive $6,500 each month from

17   the Paul Revere Investments, (2) then (later) all of the money with interest over
18   thirty years, (3) then (later) all of the money in five years, and (4) finally (later),

19   after returning 200,000, an offer of $20,000 plus $4,000 per month. ECF No. 99 at

20   6, ¶¶ 34, 36, 37.

     ORDER DENYING DEFENDANTS’ MOTION TO DISMISS AND/OR
     SUBSTITUTE ~ 9
 1   Needless to say, Deshler’s conduct is not consistent with Defendants’ presumption

 2   that the Gabors are not intended beneficiaries of the various trusts—holding

 3   otherwise would require the Court to put on blinders and disregard the underlying

 4   allegations of fraud permeating throughout the entire transaction.

 5         Harris and Humphrey also argue they have no duties to the Gabors in their

 6   capacity as trustees of the other related trusts. However, Deshler and Harris

 7   presented the Paul Revere Investment booklet to the Gabors in 2012, which

 8   included pictures of properties purchased with Blue Mountain Trust funds and held

 9   by the other trusts. This strongly suggests the trusts (for which Harris and

10   Humphrey are trustees) were created for the benefit of the Gabors (or were at least

11   represented as such). Given the representation and the source of the funds, it is

12   plausible Defendants Harris and Humphrey did and still do owe some professional

13   duty to the Gabors in their role as trustees of the various trusts.

14         Defendants argue the claim of fraud, even if valid against Deshler, “cannot

15   be maintained against defendants Harris and Humphrey” because “[t]he Gabors

16   allege no conduct on the part of Harris or Humphrey connected to the creation of

17   the Blue Mountain Trust or the Gabors’ decision to fund the Trust.” ECF No. 122

18   at 11. However, given the nature of the potential scheme that appears to involve

19   Deshler, Harris, and Humphrey, it is premature to decide that issue, especially

20   given the close relationship between the Defendants and the fact that Harris


     ORDER DENYING DEFENDANTS’ MOTION TO DISMISS AND/OR
     SUBSTITUTE ~ 10
 1   accompanied Deshler in presenting the Paul Revere Investment booklet to the

 2   Gabors in 2012. Moreover, Defendants did not address the Gabors’ allegations

 3   that Defendants engaged in an ongoing fraud. See ECF Nos. 99 at 1, ¶ 50; 122 at

 4   11. It is the Defendants burden to demonstrate dismissal is proper on a motion to

 5   dismiss and they have not met this burden.

 6         Harris and Humphrey also argue the Gabors claim for unjust enrichment

 7   fails because the Gabors do not allege Harris and Humphrey personally benefit in

 8   any way from the collection of rental income or that they have converted any rents

 9   to their personal use, ECF No. 122 at 11, but this again assumes the Court will

10   simply ignore the larger claim of fraud. Defendants also spill much ink pointing

11   out what the Gabors have not specifically asked for in their request for relief.

12   However, the Gabors requested any further relief the Court deems just, which may

13   include piercing the veil Deshler attempted to create – and Harris and Humphrey

14   continue to rely on – with these trusts.

15         Defendants did not raise any other issues. Defendants have thus not met

16   their burden in demonstrating any of the Gabors’ claims should be dismissed.

17   //

18   //

19   //

20   //


     ORDER DENYING DEFENDANTS’ MOTION TO DISMISS AND/OR
     SUBSTITUTE ~ 11
 1   ACCORDINGLY, IT IS ORDERED:

 2         Defendants Harris and Humphrey’s Motion to Dismiss and/or Substitute

 3   Parties (ECF No. 122) is DENIED.

 4         The District Court Clerk is directed to enter this Order and provide copies to

 5   counsel.

 6         DATED March 8, 2019.

 7

 8
                                    THOMAS O. RICE
 9                           Chief United States District Judge

10

11

12

13

14

15

16

17

18

19

20


     ORDER DENYING DEFENDANTS’ MOTION TO DISMISS AND/OR
     SUBSTITUTE ~ 12
